Citation Nr: 0327246	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  02-17 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a low back disorder 
with paraplegia.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Jessica J. Wills, Law Clerk


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas, which denied the benefit sought on 
appeal.  The veteran, who had active service from January 
1959 to December 1960, appealed that decision to the BVA, and 
the case was referred to the Board for appellate review.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  An unappealed rating decision dated in March 1961 denied 
service connection for a low back disorder.

3.  In an unappealed June 1977 rating decision, the RO denied 
service connection for Friedreich's ataxia. 

4.  The evidence received since the June 1977 rating 
decision, by itself, or in conjunction with previously 
considered evidence, is so significant that it must be 
considered to fairly decide the merits of the claim.




CONCLUSIONS OF LAW

1.  The RO's March 1961 rating decision, which denied 
entitlement to service connection for a low back disorder and 
the June 1977 rating decision that denied service connection 
for Friedreich's ataxia, are final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.1103 (2002).

2.  The evidence received subsequent to the RO's June 1977 
rating decision is new and material, and the claim for 
service connection for a low back disorder with paraplegia is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.156(a), 20.1105 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist the claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2002).  

First, the VA has a duty under the VCAA to notify a claimant 
and his representative of information and evidence needed to 
substantiate and complete a claim.  Collectively, the rating 
decision as well as the Statement of the Case and 
Supplemental Statement of the Case issued in conjunction with 
the veteran's appeal have notified him of the evidence 
considered, the pertinent laws and regulations, and the 
reasons why his claim was denied.  In addition, a letter 
dated July 2001 specifically informed the veteran of the VCAA 
and what the VA's and the veteran's responsibilities were 
under the Act, including the division of responsibilities in 
obtaining evidence.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records were previously 
obtained and associated with the claims file, and the veteran 
has been afforded VA examinations in connection with his 
claim.  Both the RO and the veteran also attempted to obtain 
the veteran's treatment records from Via Christi Regional 
Medical Center, but these attempts were unsuccessful.  The 
veteran's representative submitted a letter in August 2001 
stating that the medical center no longer has those records.  
The veteran and his representative have not made the Board 
aware of any additional evidence that needs to be obtained 
prior to appellate review.  Therefore, the Board finds that 
all relevant evidence necessary for an equitable disposition 
of this portion of the veteran's appeal has been obtained.  
Moreover, the Board notes that any deficiencies in VA 
compliance with the VCAA notice or development requirements 
as they relate to reopening the veteran's claim are not 
prejudicial to the veteran by virtue of the Board's reopening 
the veteran's claim by its decision this date, as discussed 
below.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003).  The Board therefore finds that disposition of the 
appellant's claim to reopen is appropriate.

Service-connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2002).  In addition, service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2002). 

The Board notes that the veteran's claim for service 
connection for a low back disorder was previously considered 
and denied by the RO in a decision dated March 1961.  In that 
decision, the RO found that there were no residuals of any 
inservice back injury.  The veteran did not appeal this 
decision, which then became final.  In a June 1977 rating 
decision, the RO denied the veteran's claim of entitlement to 
service connection for Friedreich's ataxia on the basis that 
it was a constitutional abnormality and that there was no 
basis on which to establish service connection for the 
disability.  Again, while the veteran was provided notice of 
this determination, the veteran did not appeal that decision.

In January 2001, the veteran requested that his claim for a 
low back disorder be reopened.  The RO decision now on appeal 
appears to have implicitly reopened the veteran's claim for 
service connection for a low back disorder with paraplegia 
and adjudicated the veteran's claim for a low back disorder 
with paraplegia on a de novo basis.  As will be explained 
below, the Board believes that the RO's adjudication 
regarding reopening the veteran's claim is ultimately 
correct.  Nevertheless, the requirement of submitting new and 
material evidence is a material legal jurisdictional issue 
that the Board is required to address on appeal, despite the 
RO's actions.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 
(Fed. Cir. 1996) (Statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
potential jurisdictional defect may be raised by court of 
tribunal, sua sponte or by any party, at any stage in the 
proceedings, once apparent, must be adjudicated).  Thus, the 
Board has recharacterized the issue on appeal as whether the 
veteran has submitted new and material evidence to reopen the 
previously denied claim for service connection for a low back 
disorder.

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final. §38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156 (2001).  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured after the last disallowance is "new and 
material."  Under the version of 38 C.F.R. § 3.156(a) 
applicable in this case, new and material evidence is defined 
as evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in conjunction with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 15 F.3d 1356 (Fed. Cir. 1998).  The Board 
acknowledges that there has been a regulatory change in the 
definition of new and material evidence that is applicable to 
all claims filed on or after August 29, 2001.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.156(a)).  Because the veteran's claim in this case was 
filed prior to August 29, 2001, the earlier version of the 
definition of new and material evidence remains applicable in 
this case.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new 
evidence [that] may well contribute to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision." 
Hodge, 155 F.3d at 1363.  If it is determined that new and 
material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record.

As previously indicated, the rating decision dated in March 
1961 denied service connection for a low back disorder.  
Although the RO noted that the veteran had complaints 
regarding his low back in service, there was no record of 
residuals during the remainder of active duty or 
subsequently.  The RO also found that the post-service VA 
examination report showed no residuals of any back injury.  
In a June 1977 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for Friedreich's 
ataxia on the basis that it was a constitutional abnormality 
and thus, not a disability for which service connection was 
in order.  The veteran was notified of both decisions and of 
his appellate rights.  In general, rating decisions that are 
not timely appealed are final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.

The evidence associated with the claims file subsequent to 
that decision includes a statement from a VA examiner dated 
in January 2001.  In his statement, the examiner opined that 
the veteran's injury during service "could be the causative 
incident that led to the chain of events that finally 
resulted in his present disabled condition."  The veteran 
also submitted a statement from his former spouse dated in 
November 2001, which indicated that the veteran returned from 
Korea with a limp caused by a back injury in service.  She 
stated that the back injury also resulted in a misaligned 
spine requiring continual chiropractic treatments and a 
spinal fusion.  In addition, the claims file now contains 
numerous VA records as well as VA examination reports and 
opinions.

The Board finds that the two statements and the VA records 
are new, in that they were not previously of record.  The 
Board also finds that some of the statements are material in 
that they tend to substantiate the veteran's claim.  Some of 
this evidence indicates a possible nexus between the in-
service injury and the present disorder.  Accordingly, the 
Board finds that new and material evidence has been presented 
to reopen the veteran's previously denied claim for service 
connection for a low back disorder with paraplegia.   
However, as will be explained below, the Board is of the 
opinion that further development is necessary before the 
merits of the veteran's claim can be addressed.

ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a low back disorder 
with paraplegia is reopened, and to this extent only, the 
appeal is granted.

REMAND

A review of the evidence discloses that the veteran's 
accredited representative submitted an informal brief on 
behalf of the veteran in August 2003, which included a copy 
of a medical treatise.  However, this was received after the 
initial adjudication of the claim, and no consideration has 
been given by the RO to this evidence in connection with the 
claim.  

Further, the representative argued that the medical treatise 
corroborated the January 2001 opinion of the VA examiner, 
which supported the veteran's claim.  He asserted that the 
Board should grant service connection for the residuals of 
lumbosacral strain, disk herniation and lumbar fusion, and 
remand the case to the RO and request an examination to 
develop the medical evidence needed to determine if the 
veteran's spinal cerebellar degeneration had an etiology 
coincident with service or a presumptive period.  The 
representative contended that the VA obtained medical opinion 
suggests only that there is no relationship between the 
suspected diagnosis of spinal cerebellar degeneration and 
lower back injury.  The representative stated further that 
the 2002 VA medical opinion obtained by the RO did not offer 
any relevant observations regarding the etiology of the 
spinal cerebellar degeneration and whether or not the 
condition had an onset coincident with or shortly after 
service for consideration of direct or presumed service 
connection.  The representative stated that moreover, the 
2002 VA examiner made no relevant observations regarding the 
relationship between the injury in service and the subsequent 
lumbar disk pathology and surgery, nor did the doctor 
differentiate between symptoms attributable to the lumbar 
injuries versus the spinal cerebellar degeneration or how 
such a differentiation may be made.  The Board has reviewed 
the record and concurs that some additional development of 
the medical evidence is necessary in this case.  Under the 
facts and circumstances of this case, the Board believes that 
the VA examiner should be requested to provide a thorough 
rationale for his opinion and to address the medical 
questions remaining in this case.

Lastly, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Federal Circuit found that the 30-day 
period provided in § 3.159(b)(1) to respond to a VCAA notice 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The claims file should be referred to 
the VA examiner who provided the February 
2002 opinion.  (If that examiner is not 
available, the claims file should be 
referred to another appropriate 
physician.)  The examiner is requested to 
review all records associated with the 
claims file, including the treatise 
submitted in August 2003.  The examiner 
should be requested to respond to the 
following:

(a)	What is the etiology of the 
veteran's spinal cerebellar 
degeneration;
(b)	Does the record show the onset 
of spinal cerebellar degeneration 
coincident with the veteran's 
military service or manifested 
within one year of the veteran's 
discharge from service;
(c)	What is the likelihood of an 
etiological relationship between 
an inservice low back injury and 
the post-service demonstrated 
lumbar disk pathology and 
surgery;
(d)	If possible, differentiate 
between symptoms attributable to 
the lumbar injuries versus the 
spinal cerebellar degeneration.

A discussion of the facts and medical 
principles involved in forming his 
opinion would be of considerable 
assistance to the Board and a comment on 
the medical treatise submitted in August 
2003 would be helpful.

2.  In addition to the development above, 
the RO must review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
the recent decision in Paralyzed Veterans 
of America v. Secretary of Veterans 
Affairs, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent.  

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of the additional 
evidence, including the medical treatise submitted in August 
2003.  If the benefit sought is not granted, the veteran and 
his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran unless she is notified.



	                        
____________________________________________
	S.L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



